Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments and amendments filed 11/20/20 have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 13-15, 20-26 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (2018/0167775 A1) in view of Edge (US 2017/0339516 A1) in further view of Jua et al.  (US 2018/0299561 A1).
 	Regarding claims 1, 10 & 22; TIAN discloses a method for wireless communication by a user equipment (UE) comprising:
Transmitting, by the UE, a request to participate in a UE positioning procedure configured to determine a positioning of the 
Receiving, by the UE, signaling from the location server configuring the UE to participate in the UE positioning procedure in response to the request ([0200] The location server may transmit the positioning assistance data to the reference small cell base station, and the reference small cell base station may transmit the positioning assistance data to the UE) the received signaling comprising configuration information obtained from the one or more BSs in response to the request (see [0016] “determining positioning measurement assistance data for a user equipment, where the positioning measurement assistance data includes reconfiguration information of a positioning reference signal PRS of a small cell base station; performing positioning measurement on a PRS transmitted by the small cell base station based on the positioning measurement assistance data”, here the process begin with the 
 	Tian does not specifically disclose however Edge discloses wherein the request indicates one or more parameters ([0053], “For a network in which OTDOA (e.g. PRS) signals are not synchronized but where transmission time differences between different antennas can be measured or calculated, the parameters Kn and KDm can represent the difference in transmission time from each antenna An and antenna AEm and some universal time like UTC time or GPS time.”)

 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Edge with that of Tian. Doing so would conform to well-known standards in the art of invention for positioning calculation (see [0003], Edge).

	Tian and Edge do not specifically disclose however Jau discloses collecting one or more positioning measurements based on the signaling form the location server (SEE [0044], “Such computation may be done at the UE 104 or at a location server 315 if the timing information so obtained by the UE 104 is transferred to the location server 315”), and

	
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jua with that of Tian and Edge. Doing so would conform to well-known standards in the art of invention for positioning calculation (see [0003], Edge).

 	Regarding claim 30,  Tian discloses an apparatus for wireless communication by a network entity comprising: a processor;
one or more of a transceiver or a network interface communicatively coupled to the processor (see communication unit in fig. 3/4); and
a memory (memory [0240]) communicatively coupled to the processor, wherein the processor is configured to:
receive, from a user equipment (UE) (receieves form UE [0199]/fig. 7), a request to participate in a UE positioning 
configure, in response to the request, one or more base stations (BSs) to participate in the UE positioning procedure with the UE (see [0200], positioning assistance data is sent and subsequent positioning measurement signaling flow is enabled ); and
transmit a response to the UE, wherein the response includes configuration information for participating in the UE positioning procedure ([0200] transmits positioning service information to entity that requested service to UE), the configuration information obtained from the one or more BSs in response to the request (see [0016] “determining positioning measurement assistance data for a user equipment, where the positioning measurement assistance data includes reconfiguration information of a positioning reference signal PRS of a small cell base station; performing positioning measurement on a PRS transmitted by the small cell base station based on the positioning measurement assistance data”, here the process begin with the initial request form the UE in fig. 8, therefore the eventual received assistance data is in response to the initial request).
 	Tian does not specifically disclose however Edge discloses wherein the request indicates one or more parameters to be used in the UE positioning procedure ([0053], “For a network in which 
antenna AEm and some universal time like UTC time or GPS time.”)

 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Edge with that of Tian. Doing so would conform to well-known standards in the art of invention for positioning calculation (see [0003], Edge).
 	Regarding claim 2, Tian in view of Edge discloses the method of claim 1. Tian does not specifically disclose however Edge discloses wherein the location server comprises a location management function (LMF) (see [0033], “location determination functionality”).

	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Edge with that of Tian. Doing so would conform to well known standards in the art of invention for positioning calculation (see [0003], Edge).

 	Regarding claims 3 and 23, Tian in view of Edge discloses the method of claim 1 and apparatus of claim 22.
Tian discloses the signaling form the location server (see location server [0199]) configuring the UE to participate in the UE positioning procedure ([0199]-[0200], positioning service information sent to UE and position measurement flow initiated)  comprises a positioning reference signal (PRS) configuration of the one or more BSs (see [0206], [0206] Then, the location server may for example determine that a certain off small cell meets a PRS enabling condition).

 Tian does not disclose however Edge discloses wherein the one or more parameters indicate resources to use for the UE positioning procedure (see [0046], “in the case of positioning beacon 201; and/or (iii) obtain measurements of the received signals such as measurements of time of arrival (TOA), reference signal time difference (RSTD) for OTDOA positioning, pilot phase for AFLT positioning, and/or signal strength (e.g. received signal strength indication (RSSI)), signal quality (e.g. signal to noise ratio (S/N)), and/or signal round trip propagation time (RTT) for enhanced cell ID (ECID) positioning.  The eNB identities, base station identities, positioning beacon identity and/or cell identities and the different signal measurements may be used to derive a location estimate for the UE 100”) .

	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Edge with that of Tian. Doing so would conform to well known standards in the art of invention for positioning calculation (see [0003], Edge).

 	Regarding claim 21, Tian in view of Edge disclose the method of claim 10. Tian does not but Edge discloses wherein the request indicates one or more parameters to be used by a location server in coordinating with a base station (BS) to participate in the UE positioning procedure.(see [0046], “in the case of positioning beacon 201; and/or (iii) obtain measurements of the received signals such as measurements of time of arrival (TOA), reference signal time difference (RSTD) for OTDOA positioning, pilot phase for AFLT positioning, and/or signal strength (e.g. received signal strength indication (RSSI)), signal quality (e.g. signal to noise ratio (S/N)), and/or signal round trip propagation time (RTT) for enhanced cell ID (ECID) positioning.  The eNB identities, base station identities, positioning beacon identity and/or cell identities and the different signal measurements may be used to derive a location estimate for the UE 100”)
 	Regarding claims 4 and 24, Tian in view of Edge discloses the method of claim 3 and apparatus of claim 23. Tian does not however Edge discloses wherein the indicated resources comprise a frequency domain resource or a time domain resource (see TOA, RSTD [0046]), or a combination thereof.

 	Regarding claims 5 and 25, Tian in view of Edge discloses the method of claim 1 and apparatus of claim 22. Tian does not however Edge disclsoes wherein the one or more parameters include a desired positioning accuracy or a desired application for using results of the UE positioning procedure (0067, “Typically, some extra measurements to improve accuracy so N+M-1&gt;3 may be preferred.”).

	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Edge with that of Tian. Doing so would conform to well known standards in the art of invention for positioning calculation (see [0003], Edge).
 	Regarding claims 6 and 26, Tian in view of Edge discloses the method of claim 1 and apparatus of claim 22. Tian does not however Edge discloses wherein the one or more parameters indicate at least one of a bandwidth (BW) for sending positioning reference signal 
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Edge with that of Tian. Doing so would conform to well known standards in the art of invention for positioning calculation (see [0003], Edge).
 	Regarding claim 20, Tian in view of Edge disclose the method of claim 10. Tian does not however Edge discloses further comprising configuring, in response to the request, one or more base stations (BSs) to participate in the UE positioning procedure with the UE (see [0046], “n some embodiments, a positioning beacon 201 may transmit downlink positioning signals (e.g., sub-frames that include positioning reference signals, or PRS, based on which location determination operation may be performed)”).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Edge with 
 	Regarding 11, Tian in view of Edge discloses method of claim 10, wherein:
the network entity is a base station (BS); and the request from the UE is received via the BS (see fig. 6, with base station cell and UE).
 	Regarding claim 13, Tain in view of Edge disclose the method of claim 11, further comprising:
receiving, from a location server, signaling configuring the BS to participate in
the UE positioning procedure with the UE (see fig. 6, from location server); and
participating in the EE positioning procedure in accordance with the signaling (see [0053], positiong service to initiate).
 	Regarding claim 14, Tain in view of Edge disclose the method of claim 11, wherein participating further comprises communicating, in response to the request, with one or 
 	Regarding claim 15, Tain in view of Edge disclose the method of claim 11, further comprising transmitting signaling to the UE in response to the request (see communication ladder in fig. 6, see fig. 6, from location server).

Claims 8, 16 & 28 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (2018/0167775 A1) in view of Edge (US 2017/0339516 A1) in further view of Jua in further in view of Huang (US 2012/0309376 A1).

 	Regarding claims 8, 16 & 28, Tian in view of Edge disclsoes method and apparatuses of claims 1, 11 & 28 wherein the UE includes a base station almanac (BSA) (see Haung et al. [0027], “   [0027] In addition, "crowd sourced" BSA binformation can be downloaded by individual mobile devices”).

	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Tian/Edge with that of Huang. Doing so would conform to well-known standards in the art of invention to improve accuracy and timing.

s 7, 18 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (2018/0167775 A1) in view of Edge in further view of Jua in further view of Edge (US 2015/0296359 A1)
 	Regarding claims 7 and 27, Tian in view of Edge in view of Jau discloses the method of claim 1 and apparatus of claim 22 and 27. Tian does not however Edge discloses Wherein the one or more parameters are configured to tailor the configuration information according to communication requirements of an application operating on the UE the configuration information for configuring positioning reference signal PRS signaling at the UE ([0166] The application module 1218 may be a process running on the processor 1210 of the mobile device 1200, which requests position information from the wireless-based positioning module 1216 (e.g. in order to provide location related services to a user of mobile device 1200). Applications typically run within an upper layer of the software architectures. The wireless-based positioning module 1216 may correspond to or may contain position fixing module 332 as described in FIG. 3E. Wireless-based positioning module 1216 may also store and/or access information that may comprise position/motion data 1226, signal measurements received (e.g. via processor 1210) from WAN transceiver 1204, WLAN transceiver 1206 and/or SPS receiver 1208 and parameter data stored in parameter database 1224 and may derive the position of the mobile device 
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Edge with that of Tian. Doing so would conform to well-known standards in the art of invention for positioning calculation.
 	Regarding claim 18, Tian in view of Edge in view of Jau discloses the method of claim 11. They do not disclose however Edge (2015/0296359 A1) discloses wherein the BS modifies the request by adding additional configuration information (see [0013] sending a first PRS schedule to a first base station, the first PRS schedule configured to enable the first base station to switch to a first emergency PRS mode and to transmit PRS signals according to the first PRS schedule).
 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Edge with that of Tian. Doing so would conform to well-known standards in the art of invention for positioning calculation.
	




Allowable Subject Matter
Claims  12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.